16 F.3d 413NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Harry Ronald RICE, Defendant Appellant.
No. 93-6283.
United States Court of Appeals, Fourth Circuit.
Submitted May 20, 1993.Decided January 6, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CR-90-114, CA-92-407-P)
Harry Ronald Rice, Appellant Pro Se.
Gretchen C. F. Shappert, Asst. U.S. Atty., Charlotte, NC, for Appellee.
W.D.N.C.
AFFIRMED.
Before WIDENER, PHILLIPS, and WILKINSON, Circuit Judges.

PER CURIAM

1
Harry Ronald Rice appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255 (1988).  Our review of the record and the district court's opinion accepting part of the magistrate judge's recommendation discloses that this appeal is without merit.1  Accordingly, we affirm on the reasoning of the district court.2  United States v. Rice, No. CR-90-114 (W.D.N.C. Feb. 19, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 Rice's sentence was properly computed under the guidelines.  See United States Sentencing Commission, Guidelines Manual Sec. 1B1.2(d), comment.  (n.5) (Nov.1990);   United States v. Tham, 960 F.2d 1391, 1400 (9th Cir.1992)


2
 We deny Rice's Motion to Withdraw his Motion for Release on Bond, his Motion for Bond Pending Adjudication of 28 U.S.C. Sec. 2255 Motion, and his Motion for Leave of this Court to Supplement Brief in the Interest of Justice